Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Arguments
In communications filed on 2/10/2021, claims 1-3, 6-10, 12-17, and 19-23 are presented for examination. Claims 1, 8, and 15 are independent.
Amended claim(s): 1, 8, 15.
New claim(s): 22 and 23.
Canceled claims: 4, 11, 18
Applicants’ arguments, see Applicant Arguments/Remarks filed 2/10/21, with respect to claim(s) rejected under prior art have been fully considered but are moot in view of new ground(s) of rejection necessitated by Applicants’ amendment to the claim(s). Marconi et al does not but in analogous art, Hughes teaches: wherein the one or more storage devices are configured to form a RAID configuration (Hughes: Abstract pages 95, 106, i.e., RAID storage system with password protection). Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify Marconi storage system to be a well-known and commonly used RAID storage 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 6, 8-10, 12, 13, 15-17, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20080120508 A1 (hereinafter ‘Macroni’) in view of Hughes, Gordon F., and Joseph F. Murray. "Reliability and security of RAID storage systems and D2D archives using SATA disk drives." ACM Transactions on Storage (TOS) 1.1 (2005): 95-107 (hereinafter ‘Hughes’).

claim 1, Marconi (US 20080120508 A1) discloses: A computer-implemented method, executed on a computing device (Marconi: Abstract, ¶5, i.e., method/apparatus for resetting password), comprising: coupling password-resetting content to an IT computing device, (Marconi: Figs. 1, 2, ¶11, i.e., connecting the portable device including the password resetting information to a system) 
wherein the IT computing device includes one or more storage components configured to include one or more storage devices (Marconi: Figs. 1, 2, ¶11, i.e., connecting the portable device including the password resetting information to a system), 
However, Marconi does not but in analogous art, Hughes teaches: wherein the one or more storage devices are configured to form a RAID configuration. (Hughes: Abstract pages 95, 106, i.e., RAID storage system with password protection). 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify Marconi storage system to be a well-known and commonly used RAID storage system as taught by Hughes with the motivation to have a secure, reliable storage system (Hughes: Abstract, pages 95, 106)
Marconi et al combination discloses: validating the password-resetting content on the IT computing device, (Marconi: 
processing the password-resetting content to reset one or more passwords. (Marconi: Fig. 1 steps 102-106, ¶11-¶22, i.e., resetting the password)  

Claims 8 and 15 recite substantially the same features as recited in claim 1 above, and are rejected based on the aforementioned rational discussed in the rejection.

As regards claim 2, Marconi et al combination discloses the computer-implemented method of claim 1 wherein coupling password- resetting content to the IT computing device includes: physically coupling password-resetting content to the IT computing device. (Marconi: Figs. 1, 2, ¶11)

Claims 9 and 16 recite substantially the same features as recited in claim 2 above, and are rejected based on the aforementioned rational discussed in the rejection.

claim 3, Marconi et al combination discloses the computer-implemented method of claim 1 wherein coupling password- resetting content to an IT computing device includes: logically coupling password-resetting content to the IT computing device. (Marconi: Figs. 1, 2, ¶11)

Claims 10 and 17 recite substantially the same features as recited in claim 3 above, and are rejected based on the aforementioned rational discussed in the rejection.

As regards claim 5, Marconi et al combination discloses the computer-implemented method of claim 1 wherein the password-resetting content includes third-party-provided content. (Marconi: Fig. 1 steps 102-105, ¶11)

Claims 12 and 19 recite substantially the same features as recited in claim 5 above, and are rejected based on the aforementioned rational discussed in the rejection.

As regards claim 6, Marconi et al combination discloses the computer-implemented method of claim 5 wherein validating the password- resetting content on the IT computing device includes one or more of: decrypting at least a portion of the password-resetting content; and (Marconi: Fig. 1 steps 102-105, ¶11-¶22, 

Claims 13 and 20 recite substantially the same features as recited in claim 6 above, and are rejected based on the aforementioned rational discussed in the rejection.

As regards claim 22, Marconi et al combination discloses the computer-implemented method of claim 1, wherein confirming that the password-resetting content includes the identifier associated with the IT computing device includes comparing an identifier component of the password-resetting content to the identifier associated with the IT computing device to effectuate determining a match between the identifier component of the password-resetting content and the identifier associated with the IT computing device. (Marconi: Fig. 1 steps 102-105, ¶11-¶22)

As regards claim 23, Marconi et al combination discloses the computer-implemented method of claim 22, wherein comparing the identifier component of the password-resetting content to the identifier associated with the IT computing device includes determining that the identifier component of the password-

Claims 7, 14, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Macroni in view of Hughes in view of US 20030081621 A1 (hereinafter ‘Godfrey’).

As regards claim 7, Marconi et al combination discloses the computer-implemented method of claim 1, wherein the password-resetting content (Marconi: Fig. 1 steps 102-105, ¶11-¶22). However, Macroni does not but in analogous art, Godfrey (US 20030081621 A1) teaches: includes time-sensitive, password resetting content. (Godfrey: ¶113, i.e., the expiration time of the password)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify Macroni to include setting expiration time period for password as taught by Godfrey with the motivation to control configuration settings for a device (Godfrey: Abstract)

Claims 14 and 21 recite substantially the same features as recited in claim 7 above, and are rejected based on the aforementioned rational discussed in the rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SYED A ZAIDI/Primary Examiner, Art Unit 2432